DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “reception section”, “control section”, “channel estimation section”, “mapping section”, and “transmission section” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  Fig. 2-3 and paragraph 00-0050 of the specification designate “black boxes” to perform the limitations, and as such the specification fails to disclose an adequate structure for the claim limitations (i.e. how/what such “section” is implemented with). The reason that the claim is indefinite is that without a limiting specification, which is required by statute, the claim limitation becomes an unbounded purely functional limitation.  There are no boundaries or limits imposed by structure, material or acts.  The claim will cover all 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US Publication 2016/0338046 A1).
Regarding to claims 1 and 5, Chen discloses a user terminal 1000 (fig. 10), comprising: a reception section 905-a that receives a downlink signal including a control channel (page 2 paragraph 0020; CRS) and a Front-loaded Demodulation Reference Signal DMRS (page 5 paragraph 0054) with a plurality of slots being bundled (page 5 paragraph 0056); a control section 1010 that demaps the control channel and the Front-loaded DMRS from the downlink signal (page 10 paragraph 0101; identify symbol location of control channel and DMRS); and a channel estimation section 1005 that computes a channel estimation value (channel characteristic), using the Front-loaded 
Regarding to claims 3 and 6, Chen discloses a user terminal 1000 (fig. 10-11), comprising: a reception section 905-a that receives a downlink signal including scheduling information (page 4 paragraph 0044) and a Front-loaded Demodulation Reference Signal DMRS (page 5 paragraph 0054) with a plurality of slots being bundled (page 5 paragraph 0056); a control section 1105 that demaps the scheduling information from the downlink signal (page 10 paragraph 0104); a mapping section 1100 that maps a control channel and a Front-loaded Demodulation Reference Signal DMRS to an uplink signal based on the scheduling information (page 10 paragraph 0105); and a transmission section 915a configured to transmit the one or more uplink signals (page 4 paragraph 0043) with a plurality of slots being bundle (page 5 paragraph 0056), wherein mapping section maps the Front-loaded DMRS 410/415 to a position rearward the control channel 405 in a first slot (fig. 4a-b; noted first symbols 0-6 represent first slot and the DMRS 410/415 is position after control channel 405), and selects a mapping configuration of the Front-loaded DMRS based on a rule (page 2 .
Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122.  The examiner can normally be reached on Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/DUC T DUONG/Primary Examiner, Art Unit 2467